Citation Nr: 1428936	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-02 322	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome (PFS).

4.  Entitlement to an initial rating in excess of 10 percent for left knee PFS.

5.  Entitlement to an initial rating in excess of 10 percent for status post right ankle fracture.

6.  Entitlement to an initial rating in excess of 10 percent for chronic low back strain.

7.  Entitlement to an initial rating in excess of 10 percent for left fifth toe corns, mild pes planus, status post bunionectomy and status post hammertoe surgery ("left foot disability").

8.  Entitlement to an initial compensable rating for right foot second, third, fourth and fifth toe corns, mild pes planus, and right big toe bunion ("right foot disability").

9.  Entitlement to an initial compensable rating for residual scarring status post bunionectomies and hammertoe surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to April 2006.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO denied claims for loss of arch of the bilateral feet, hearing loss, residuals of a talus fracture of the right ankle, foot trouble (bunions and corns), knee trouble, irregular heart beat, asthma, bilateral foot injury, chronic low blood pressure, and back injury.  The Veteran appealed the denial and a statement of the case (SOC) was issued in October 2010.  In her January 2011 substantive appeal, the Veteran indicated she was no longer appealing the claims for asthma, irregular heart beat, and chronic low blood pressure.  As such, these claims are no longer in appellate status. 

In December 2012, the RO granted service connection for bilateral PFS, status post right ankle fracture, chronic low back strain, bilateral foot disabilities, and residual scarring status post bunionectomies and hammertoe surgery; consequently, the claims for service connection no longer remain in controversy.   The same decision also granted service connection for PTSD.  

In January 2013, the Veteran filed a notice of disagreement (NOD) with the initial ratings assigned for PTSD, bilateral PFS, status post right ankle fracture, chronic low back strain, bilateral foot disabilities, and residual scarring status post bunionectomies and hammertoe surgery.  An SOC was not issued.  Therefore, the Board must remand the claims, pending the issuance of an SOC to the Veteran and receipt of her timely appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1999 to April 2006.

2.  On March 2, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of the claim of service connection for bilateral hearing loss is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the claim of service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through her authorized representative, has withdrawn the claim of service connection for bilateral hearing loss.

Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

As noted in the Introduction, in December 2012, the RO awarded service connection for  PTSD, bilateral PFS, status post right ankle fracture, chronic low back strain, bilateral foot disabilities, and residual scarring status post bunionectomies and hammertoe surgery.  In January 2013, the Veteran filed an NOD with initial ratings assigned from October 2009.  Notably, she indicated that she felt the ratings assigned were not sufficient to the level of her disability and she was appealing all the ratings assigned.  (Emphasis added). 

Since there has been an initial RO adjudication of the claims and a NOD as to the initial ratings assigned, the Veteran is entitled to an SOC, and the current lack of an SOC with respect to the claims is a procedural defect requiring remand.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In light of the foregoing, this case is hereby REMANDED to the RO for the following actions:

The RO must provide the Veteran with an SOC with respect to her claims of entitlement to higher initial ratings for the service-connected PTSD, bilateral PFS, status post right ankle fracture, chronic low back strain, bilateral foot disabilities, and residual scarring status post bunionectomies and hammertoe surgery.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If a substantive appeal is filed the claims, subject to current appellate procedures, should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



	
Department of Veterans Affairs


